Citation Nr: 0421439	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to restoration of service connection for diabetes 
mellitus and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on numerous periods of active duty 
training from 1963 to 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO severed service connection for 
diabetes mellitus and hypertension.

In December 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The RO granted service connection for diabetes mellitus 
and hypertension by means of an August 1989 rating decision, 
effective May 15, 1989.

2.  The RO proposed to sever service connection for diabetes 
mellitus and hypertension in a May 2001 rating decision.  
Severance was thereafter accomplished by means of a September 
2001 rating decision.

3.  Service connection for diabetes mellitus and hypertension 
had been in effect for more than 10 years.

4.  The grant of service connection for diabetes mellitus and 
hypertension was not based on fraud or a lack of requisite 
service or character of discharge.  




CONCLUSION OF LAW

1.  Severance of service connection for diabetes mellitus and 
hypertension was improper.  38 U.S.C.A. §§ 1110, 1131, 1159, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.957 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

In an August 1989 rating decision, the RO granted service 
connection for diabetes mellitus and hypertension, effective 
May 15, 1989.  In a May 2001 rating decision, the RO proposed 
to sever service connection for diabetes mellitus and 
hypertension, and a September 2001 rating decision severed 
service connection, effective from December 1, 2001.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

The term "active military, naval, or air service" includes 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002).

Under 38 C.F.R. § 3.105(d) (2003), subject to the limitations 
contained in 38 C.F.R. §§ 3.114, 3.957 (2003), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  Id.; see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).  

Section 1159 of title 38, United States Code, provides:

Service connection for any disability or 
death granted under this title which has 
been in force for ten or more years shall 
not be severed . . . except upon a 
showing that the original grant of 
service connection was based on fraud or 
it is clearly shown from military records 
that the person concerned did not have 
the requisite service or character of 
discharge.  

38 U.S.C.A. § 1159 (West 2002).

Therefore, this section limits VA's authority to correct 
clearly and unmistakably erroneous determinations of service 
connection for a protected disability only when the grant was 
based upon fraud or the veteran did not have the requisite 
service or character of discharge.  VAOPGCPREC 6-2002 (July 
16, 2002) (citing VAOPGCPREC 13-96 (Nov. 1996)).  
Accordingly, pursuant to the statute, a determination of 
service connection that has been in force for 10 years or 
more generally may not be severed, even if it was clearly and 
unmistakably erroneous.  Id.  

The evidence of record in August 1989 included the service 
medical records, a VA examination report, and the veteran's 
application for compensation benefits.  A description of this 
evidence follows.

A December 1988 Medical Board examination report shows that 
the veteran reported he had been diagnosed with diabetes 
mellitus after presenting to his private physician with 
polyuria, polydipsia and an approximately 40-pound weight 
loss in February 1986.  His blood pressure at that time 
(December 1988) was 180/100 (systolic/diastolic) in the right 
arm and 160/100 in the left arm.  

A December 1988 Medical Evaluation Board Proceeding showed 
that the veteran had been diagnosed with type II diabetes 
mellitus, with an approximate date of origin of February 1986 
and hypertension with an approximate date of origin of 
"Unknown."  The medical board determined that both 
disabilities had been incurred while the veteran was entitled 
to base pay and had not existed prior to service.  

A document from the Department of the Army showed that the 
veteran had active duty "points" from 1963 to 1986.  The 
veteran handwrote on that document that his most recent 
period of active duty for training was in January 1989.  

A July 1989 VA examination report shows the veteran's blood 
pressure was 170/100.  He was diagnosed with diabetes 
mellitus.  

In the August 1989 rating decision, the RO stated, "Veteran 
developed diabetes in service, now controlled on insulin. . . 
Hypertension diagnosed in service, diet controlled, VA[ 
examination] notes [blood pressure] 170/100."  In granting 
service connection for both disabilities, the RO assigned an 
effective date of May 15, 1989.  

In the May 2001 rating decision, which proposed to sever 
service connection, the RO listed the dates of the veteran's 
periods of active duty for training.  It discussed the 
evidence that was used to grant service connection for 
diabetes mellitus.  It stated the following in part:

The determinative question, therefore, as 
to whether [the veteran] served in the 
"active military, naval, or air 
service" is whether during his period of 
active duty for training he was disabled 
from a disease or injury incurred in or 
aggravated in line of duty.  On the 
record of this case, this question can be 
answered only in the negative.  The 
rating decision [dated August 24, 1989] 
committed clear and unmistakable error in 
concluding that [the veteran] developed 
diabetes mellitus during active duty for 
training status. . . .

In this case, it is concluded that [the 
veteran]'s period of active duty for 
training was not one during which he was 
disabled .... from a disease or injury 
incurred in or aggravated in the line of 
duty.

Accordingly, the proposal to sever 
service connection for diabetes mellitus 
and hypertension has met its burden in 
establishing the presence of error that 
when called to the attention of later 
reviewers compels the conclusion to which 
reasonable minds could not differ, and 
that the result would have been 
manifestly different but for the error.

Thus, at the time that the RO proposed to sever service 
connection for both diabetes mellitus and hypertension, the 
veteran was in receipt of service connection for both 
disabilities for more than 10 years.  As discussed above, 
once service connection has been in effect for more than 
10 years, it may not be severed in the absence of fraud or 
lack of requisite service or character of discharge.  Here, 
the issue before the Board is whether the severance of 
service connection for diabetes mellitus and hypertension was 
proper.  

The Board has carefully reviewed the evidence of record and 
the applicable laws and finds that restoration of service 
connection for diabetes mellitus and hypertension is 
warranted.  Specifically, the evidence does not establish 
that the initial decision to grant service connection for 
diabetes mellitus and hypertension was based upon fraud or 
based upon the veteran's military records clearly showing 
that he did not have the requisite service or character of 
discharge.

Initially, the Board notes that the RO has not alleged either 
that there was fraud or that the veteran did not have the 
requisite character of discharge.  Thus, these two bases will 
not be addressed in the decision.  Rather, the RO's 
contention is that the veteran did not have the requisite 
service to warrant service connection for diabetes mellitus 
and hypertension.  

As correctly pointed out by the RO, "active military, naval, 
or air service" includes any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred in or aggravated in the 
line of duty.  See 38 U.S.C.A. § 101(24).  Here, the 
estimated date of onset of diabetes mellitus was in February 
1986.  The Board has italicized the word "estimated" to 
point out that the medical board had determined that the 
veteran's date of onset of diabetes mellitus was merely 
estimated to be in February 1986.  

The veteran had numerous periods of active duty for training 
in 1985 and subsequent periods of active duty for training in 
March 1986 and December 1987.  Service connection for disease 
may be based on a period of active duty for training, and 
active duty for training is "requisite service."  Moreover, 
even if the diagnosis of diabetes mellitus was not shown 
during a period of active duty for training, it could have 
been aggravated during one of these periods of active duty 
for training in 1986 and/or 1987.  The Board finds that there 
is nothing in the record that would lead it to an affirmative 
conclusion that the veteran did not have the requisite 
service.  Rather, this severance is based on an opinion that 
diabetes mellitus and hypertension were not incurred in 
service and that the original grant was erroneous.  However, 
that is not a basis on which to to sever protected service-
connection.  

Accordingly, restoration of service connection for diabetes 
mellitus and hypertension is warranted.


ORDER

Entitlement to restoration of service connection for diabetes 
mellitus and hypertension is granted.



_________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



